 WOODLAND SUPERMARKET295William Dong, an Individual Proprietorship, d/b/aWoodland Supermarket and Retail Clerks Union,Local No. 727, chartered by and affiliated with Re-tail Clerks International Association, AFL-CIO,CLC Cases 28-CA-4384, 28-CA-4478, and 28-CA-4484January 26, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMBERS PENELLO MURPHY. AND TRUESDALEOn September 1, 1978, the National Labor Rela-tions board issued a Decision and Order' in theabove-entitled proceeding wherein it found that Re-spondent had engaged in and was engaging in certainunfair labor practices within the meaning of Section8(a)(l), (3), and (5) of the National Labor RelationsAct, as amended, and ordered that Respondent ceaseand desist therefrom and take certain affirmative ac-tion to remedy such unfair labor practices. In its De-cision, the Board concluded, inter alia, that Respon-dent's offers of reinstatement to three unlawfullydischarged employees and to five discriminatees whowere unfair labor practice strikers did not constitutevalid offers because they were conditioned upon ac-ceptance and return within an unreasonably shortperiod of time. In so doing, the Board found thatRespondent had sent these employees WesternUnion mailgrams, dated October 5, 1977, which indi-cated that if they wished to return to their jobs theyshould report to Respondent on or before October 7,1977. Accordingly, as part of its Order, the Boardrequired Respondent to offer reinstatement to thedischargees and the discriminatees who were unfairlabor practice strikers and to pay backpay to themuntil such time as they were reinstated or Respon-dent made valid offers of reinstatement to them.On September 25, 1978, Respondent filed its peti-tion for reconsideration wherein it contends that theBoard erred in concluding that the offers of rein-statement herein were invalid. In this regard, Re-spondent asserts that the October 5 mailgrams uponwhich the Board relied were confirmation copies sentto its attorney of telegraphic offers of reinstatementpreviously sent to the affected employees on Septem-ber 29, 1977, and that therefore such employees infact had 8 days in which to respond to its offers ofreinstatement. Respondent thus urges that the offersof reinstatement were valid and that no further offersof reinstatement are required. On October 10, 1978,the General Counsel filed his response to the petition1237 NLRB 1481240 NLRB No. 27for reconsideration, wherein he fully concurs in thefactual statements set forth by Respondent that thetelegraphic offers were sent to the affected employeeson September 29, 1977. The General Counsel re-quests the Board to grant Respondent's petition forreconsideration and to find that Respondent's back-pay liability to the eight employees was tolled as ofSeptember 29, 1977. The Charging Party did not filea response to the petition for reconsideration.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reconsidered the record and itsoriginal Decision and Order in light of Respondent'spetition for reconsideration and the GeneralCounsel's response thereto, and has decided to grantRespondent's petition. Thus, we find that in theBoard's original Decision the Board inadvertentlybut erroneously concluded that Respondent sent of-fers of reinstatement by Western Union mailgramsdated October 5, 1977, to the eight discriminateesherein, and that a careful reexamination of the rec-ord demonstrates that Respondent sent telegraphicoffers of reinstatement to such employees on Septem-ber 29, 1977. Accordingly, we now find that validoffers of reinstatement were tendered by Respondenton September 29, 1977. We shall, therefore, modifyour original Order in this proceeding.ORDERIt is hereby ordered that Respondent's petition forreconsideration be, and it hereby is, granted.IT IS FURTHER ORDERED that the Board's originalDecision and Order in this proceeding be, and ithereby is, amended as follows:1. Substitute the following for paragraph 2(a) ofthe Order:"(a) Make whole Eileen Kelly, Charles Helms,and Diana Nolan for any losses they may have suf-fered as a result of Respondent's discriminationagainst them from the date of their discharges untilthe date of Respondent's valid offer of reinstatementon September 29, 1977. Backpay is to be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), with interest thereon as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).'"2. Substitute the following for paragraph 2(c) ofthe Order:"(c) Make whole Greg Haig, Craig Snively, Mar-cia Tavolino, Dean Christianson, and William Whitefor any losses they may have suffered with backpayfor the period from July 28, 1977, when they uncon-WOODLAND SUPERMARKET 295.. t ........ .......... As . 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDditionally applied for reinstatement, until September29, 1977, when Respondent made valid offers of rein-statement to each of them, in the same manner as setforth in paragraph 2(a), supra."3. Substitute the attached notice for the notice at-tached to the original Decision and Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, it has been found that weviolated the National Labor Relations Act, and wehave been ordered to post this notice and to abide bythe following:The Act gives employees the following rights:To organize themselves.To form, join, or help unions.To bargain as a group through representa-tives they choose.To act together for collective bargaining orother mutual aid or protection.To refuse to do any or all these things.I WILL NOT interrogate employees concerningtheir membership in, activities on behalf of, orsympathy for the Union.I WILL NOT threaten employees with layoff ormore arduous terms and conditions of employ-ment if the employees join, support, or assist theUnion.I WILL NOT solicit employees to revoke theirunion authorization cards or require any em-ployee to sign a document agreeing to refrainfrom designating the Union as the employees'collective-bargaining representative.I WILL NOT promise employees positions inmanagement if they withdraw their supportfrom the Union.I WILL NOT advise unfair labor practice strikersthat they will never again work in the store.I WILL NOT lay off, discharge, or refuse to rein-state employees because of their union member-ship or other protected concerted activities.I WILL NOT refuse to recognize and bargainwith the Union as the exclusive representative ofall the employees in the appropriate unit and IWILL NOT unilaterally establish and post newstore work rules and regulations without con-sulting the Union.I WILL NOT in any other manner discouragemembership in a labor organization or interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 ofthe Act.I WILL make whole Eileen Kelly, CharlesHelms, and Diana Nolan for any losses theymay have suffered as a result of my discrimina-tion against them from the date of their dis-charges until the date of my valid offer of rein-statement on September 29, 1977, with interest.I WILL make whole Craig Snively for the wageshe lost from May 29 to June 10, 1977, with inter-est.I WILL make whole Greg Haig, Craig Snively,Marcia Tavolino, Dean Christianson, and Wil-liam White for any losses they may have suf-fered with backpay for the period from July 28,1977, when they unconditionally applied for re-instatement, until September 29, 1977, with in-terest.I WILL, upon request, bargain collectively withthe above-named Union, as the exclusive repre-sentative of all employees in the appropriatebargaining unit described below, with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an under-standing is reached, embody such understandingin a signed agreement. The bargaining unit is:All full-time and regular part-time groceryemployees, produce employees and cashiersemployed at Woodland Supermarket locatedat 2480 North Pantano Road, Tucson, Arizo-na; excluding all meat department employees,casual employees, guards and supervisors asdefined in the Act.I WILL rescind the store work rules and regula-tions unilaterally established and posted in Oc-tober 1977 without prior notice to or consulta-tion with the Union.WILLIAM DONG, AN INDIVIDUAL PROPRIETOR-SHIP, d/b/a WOODLAND SUPERMARKET